Citation Nr: 1456068	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-40 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Risa Rohrberger


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1994. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran and his mother testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

During the September 2014 hearing, the Veteran also gave testimony on the issues of entitlement to rating in excess of 50 percent for bipolar disorder and entitlement to a temporary total rating.  However, at that time, it was acknowledged by the presiding VLJ that, although he would allow testimony on these issues, it was unclear as to whether they were on appeal, and that they would only be addressed by the Board if in fact they were.  A review of the record reveals that these issues are not on appeal.  Both a rating in excess of 50 percent for bipolar disorder and a temporary total rating based on hospitalization were denied in a decision issued by the RO to the Veteran in April 2012.  The Veteran did not appeal the decision.  See 38 U.S.C.A. § 7105.  Therefore, these issues are not on appeal and will not be addressed in this decision.

In a September 2014 statement, the Veteran's attorney raised several issues including entitlement to a temporary total rating due to hospitalization, increased ratings for bipolar disorder and head injury, and several claims for compensation under 38 U.S.C. § 1151.   These matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The Veteran is service-connected for the following: bipolar disorder associated with postoperative head injury residuals, rated 50 percent disabling; postoperative head injury residuals with headaches, rated 10 percent; left knee degenerative arthritis, rated 10 percent; and a right knee condition, rated 10 percent; his combined rating for compensation is 70 percent.

2.  The Veteran is not able to secure or follow a substantially gainful occupation as a result of his service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration is given to the type of employment for which the veteran would be qualified given such factors as education and occupational experience.  Neither advancing age nor intercurrent disability may be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case the Veteran is service-connected for the following: bipolar disorder associated with postoperative head injury residuals, rated 50 percent disabling; postoperative head injury residuals with headaches, rated 10 percent; left knee degenerative arthritis, rated 10 percent; and a right knee condition, rated 10 percent.  The Veteran's combined rating for compensation is 70 percent.  Therefore, he meets the schedular percentage requirements of 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25.

A November 2012 statement from the Veteran's most recent employer reflects that the Veteran worked as a highway maintenance lead worker full time from May 1998 to November 2007, until his discharge; the employer provided no reason for the discharge, but stated that the Veteran had been on leave due to disability from June 2007 to October 2007.  On May 2008 VA examination, the Veteran reported losing his job as a state highway maintenance foreman in 2007 when he lost his commercial driver's license due to a DUI and was fired.  Also, Social Security Administration (SSA) records reflect that in June 2008 the Veteran was determined to be unemployable by SSA due to peripheral neuropathy and foot drop.  

As reflected in an October 2010 statement and in his September 2014 Board hearing testimony, the Veteran asserts that he is unemployable due to his bipolar disorder and head injury residuals.

The medical record reflects continuous mental health treatment during the appeals period, including for bipolar disorder.  However, the numerous mental health treatment records from June 2007 to August 2014 primarily relate to alcohol abuse, including numerous instances of in-patient detox and rehabilitation. 

The record further reflects that such mental health problems have caused severe functional impairment.  On January 2012 VA examination for traumatic brain injury, it was noted by the examining physician that the Veteran's functional impairment seemed most likely to be related to "his psychiatric disorder and to his dependency and problems with alcohol," that [t]hese seem to be the major contributing factors to his dysfunction," and that the Veteran "obviously appears to be severely dysfunctional as the result of a psychiatric disease."  On November 2012 VA examination, it was noted that the Veteran reported "moderate to severe symptoms of Bipolar I disorder" complicated further by his alcohol dependence.  It was noted at that time that the Veteran's mental health symptoms resulted in moderate to severe impairment in social functioning, and that his quality of life was severely impaired by his symptoms as he took no pleasure in most activities and his depressed mood and lack of interest precluded him from seeking out constructive activities that might improve his mood.  It was also noted that, at times, the Veteran had trouble with daily life activities such as showering and cooking for himself due to his low motivation and energy. 

Given severity of impairment reflected in these evaluations, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his psychiatric condition.  

Furthermore, while the Veteran is service-connected for bipolar disorder, but has also had substantial problems with substance abuse, the medical evidence reflects that his symptoms of his various psychiatric disorders cannot be separately evaluated, and that the extent to which his bipolar disorder and substance abuse exacerbate each other is unclear.  In May 2008, a VA examiner determined that the effects of the Veteran's diagnosed psychiatric conditions and alcohol dependence could not be separated, that it appeared that the Veteran used drugs and alcohol to self-medicate, and that this significantly exacerbated his emotional problems.

A November 2012 VA examiner also determined that it was "impossible to partial out" what portion of Veteran's depressive symptoms were due to his alcohol consumption and what portion were due to his bipolar disorder without resorting to mere speculation, but that the bulk of his difficulties appeared to be attributable to his diagnosis of bipolar I disorder.  The examiner stated that, even were Veteran to discontinue his use of alcohol, he would still struggle with some degree of depressive and manic symptomatology, though it was unclear how impairing this would be.  The VA examiner explained that it was clear that the Veteran's manic symptoms (e.g. flight of ideas, pressured speech, enhanced irritability, concentration problems, decreased need for sleep, psychomotor agitation, and impulsivity, which occurred intermittently) did seem to be accounted for by his diagnosis of bipolar disorder alone, though his reported depressive symptoms were apparently being complicated by his alcohol consumption.  

Given the medical evidence, the Board finds that it is not reasonably possible to distinguish the effects of the Veteran's substance abuse disorder from those of his service-connected bipolar disorder.  Thus, resolving reasonable doubt in his favor, the Board finds that his psychiatric symptoms that result in his inability to secure or follow a substantially gainful occupation must be attributed to his service-connected bipolar disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board notes that, in February 2012, a VA examiner made the determination that "there is no real argument, based on evidence, that [the Veteran] is unemployable because of his bipolar disorder alone."  However, this determination appears to have been based solely on the examiner's observation that, "[a]t no time did [the Veteran] make the claim that he is unemployable because of his bipolar disorder," but rather he argued "that he is unemployable because of problems with his memory," and that, "[g]iven his own narrative, it seems that the bipolar symptoms might be appropriately manageable were he compliant with medications and were he to stop drinking."  The examiner's assessment was thus based on the Veteran's own subjective narrative and assessment of what the cause of his own functional impairment was.  The Board finds such assessment to be of less probative value than the medical opinions of the January 2012 and November 2012 VA examiners that the Veteran's severe functional impairment was most likely related to psychiatric disorders, and that the Veteran's mental health symptoms resulted in moderate to severe functional impairment, respectively.  

Furthermore, the February 2012 VA examiner admitted to having "the same problem that the last examiner had in that it is difficult to separate the effects of mania from the effects of the drinking."  The examiner further conceded that, "for the purposes of rating, [the Veteran] does meet definition for a manic episode and he does describe apparent cycling," and that, "[g]iven that he claims [] that the cycling continues even during his periods of abstinence (although they are few and far between) it is as likely as not that this can be excepted as an indication of bipolar disorder."  Moreover, the February 2012 VA examiner also specifically stated, "No opinion is given about the attribution of specific language to [the Veteran's] work adaptation, this not being the expertise of the examiner."  Given all of these factors, the Board finds the February 2012 VA examiner's assessment regarding whether the Veteran's unemployability is due solely to his bipolar disorder to be of substantially diminished value.  

Therefore, in light of the above, the Board finds that the evidence as to whether the Veteran is unemployable as a result of service-connected psychiatric disability is at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that he is not able to secure or follow a substantially gainful occupation as a result of service-connected disability.  Accordingly, a TDIU must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting the benefit sought on appeal, any error committed with respect to the duty to notify or assist was harmless and will not be further discussed.


ORDER

A TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


